OPINION
PER CURIAM.
In July 2009, Melvin R. Petersen filed this pro se mandamus petition requesting that the District Court act on his “18 U.S.C. § 3582(c)(2) letter motion.” Petersen first inquired by letter of the District Court what steps, if any, it was taking with respect to his sentence following the 2007 amendment to the Sentencing Guidelines regarding crack cocaine offenses. The court responded by letter on March 28, 2008 stating that his case was under review and that the court “is actively processing these cases, and you will be updated on your status in the very near future.” On January 15, 2009, Petersen filed a “motion to advance cause,” in which he requested that the District Court take action.
When Petersen filed this mandamus petition, the District Court had not yet acted on Petersen’s request. However, on September 15, 2009, the District Court ordered the appointment of counsel and scheduled a hearing for resentencing pursuant to the amended sentencing guidelines on October 7, 2009. Because Petersen has now received the relief he sought — District Court action on his motion for resentencing — we will deny his mandamus petition as moot.